DETAILED ACTION
This action is responsive to the following communication: the claims filed on 12/30/2020.  This action is made Non-Final.
Claims 1-20 pending in the case.  Claims 1, 13, and 20 are independent claims. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4-7, 9-13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2018/0009108 A1; hereinafter as Yamamoto) in view of Wang et al. (US 2013/0325244 A1; hereinafter as Wang).

As to claims 1, 13, 20, Yamamoto discloses:
A system (see Fig. 1 and ¶ 0023), a method (see Fig. 4 and ¶ 0043), and a non-transitory computer readable medium comprising memory with instructions encoded thereon that, when executed, cause one or more processors to perform operations (see ¶ 0041), the instructions comprising instructions to: 
generate for display to a remote operator a user interface comprising a map (see Fig. 6-8 and ¶ 0046-0049; GUI screen displays a map), the map comprising visual representations of a source area, a plurality of candidate robots, and a plurality of candidate destination areas (see Fig. 7 and ¶ 0047-0049; objects 93 representing the robots and the initial/source areas, See Fig. 8-9 and ¶ 0051-0055; image object indicating destination region); 
receive, via the user interface, a selection of a visual representation of a candidate robot of the plurality of candidate robots (see Figs. 7-8 and ¶ 0076; receive designation of a destination region by allowing the user to perform a drag-and-drop operation on the object 93 {see ¶ 0047-0049; objects 93 representing the robots at initial locations}); 
detect a drag-and-drop gesture within the user interface of the visual representation of the candidate robot [being dragged-and-dropped to a visual representation of a candidate destination area of the plurality of candidate destination areas] (see Figs. 7-8 and ¶ 0076; receive designation of a destination region by allowing the user to perform a drag-and-drop operation on the object 93 {see ¶ 0047-0049; objects 93 representing the robots at initial locations}); and 
responsive to detecting the drag-and-drop gesture, generate a mission, wherein the mission causes the candidate robot to autonomously transport an object from the source area to the candidate destination area (see Figs. 8-11 and ¶ 0032-0033; The moving unit 14 causes the mobile robot 10 to move. The autonomous-movement control unit 15 controls the moving unit 14 for autonomous movement of the mobile robot 10. The term “autonomous movement” refers to movement of the robot itself based on its own decision without any specific human command. In this example, the autonomous-movement control unit 15 controls the moving unit 14 so as to move toward the destination region. After the moving unit 14 starts moving toward the destination region, the seeking unit 16 seeks a client. In this example, the seeking unit 16 specifies a person giving a predetermined signal as a client candidate. The authenticating unit 17 authenticates whether the client candidate is the proper client. When the client candidate is authenticated, the seeking unit 16 specifies this client candidate as a client.  ¶ 0049; robots providing services such as coffee-providing service, snack-providing service).  
While Yamamoto discloses using the drag-and-drop operation on the robot icons to designate destination areas, it does not appear to teach the robot representation being dragged-and-dropped to a visual representation of a candidate destination area of the plurality of candidate destination areas.
However, these limitations are disclosed by Wang.  Specifically, Wang discloses a method and a system for detect a drag-and-drop gesture within the user interface of the visual representation of the candidate robot being dragged-and-dropped to a visual representation of a candidate destination area of the plurality of candidate destination areas (see Fig. 12 and ¶ 0307; the remote navigation view 612b displayed by the user interface 605 of the telepresence software application 601 allows a user to specify a robot path 652 to a selected robot destination 618 in the navigable area 616. The user may specify the robot path 652 using a variety of input devices. For example, on a touch screen display, the user may drag his/her finger or a stylus from the robot icon 650, denoting the current robot position, to the robot destination 618. In additional examples, the user may drag the robot icon 650 (e.g., using a mouse or touch gesture) along the prescribed robot path 652 to the robot destination 618. In the example shown, the user may select a set path button 1202 on the user interface 605 allowing the user to indicate that a gesture performed within the navigable area 616 should be interpreted as the robot path 652. The user may trace the robot path 652 within the remote video feed window 610. Similarly, the user may select the robot path 652 on the plan view map 810 displayed as the two-dimensional map 622a in the map window 620. After setting the robot path 652, the user may press a go button 1204 to set the robot 100 into motion. Similarly, a stop button 1208 may be used to stop the motion of the robot 100. A clear path button 1206 may remove or clear the set robot path 652 from the remote navigation view 612b) and responsive to detecting the drag-and-drop gesture, generate a mission, wherein the mission causes the candidate robot to autonomously transport an object from the source area to the candidate destination area (see Fig. 12 and ¶ 0307; the remote navigation view 612b displayed by the user interface 605 of the telepresence software application 601 allows a user to specify a robot path 652 to a selected robot destination 618 in the navigable area 616. The user may specify the robot path 652 using a variety of input devices. For example, on a touch screen display, the user may drag his/her finger or a stylus from the robot icon 650, denoting the current robot position, to the robot destination 618. In additional examples, the user may drag the robot icon 650 (e.g., using a mouse or touch gesture) along the prescribed robot path 652 to the robot destination 618. In the example shown, the user may select a set path button 1202 on the user interface 605 allowing the user to indicate that a gesture performed within the navigable area 616 should be interpreted as the robot path 652. The user may trace the robot path 652 within the remote video feed window 610. Similarly, the user may select the robot path 652 on the plan view map 810 displayed as the two-dimensional map 622a in the map window 620. After setting the robot path 652, the user may press a go button 1204 to set the robot 100 into motion. Similarly, a stop button 1208 may be used to stop the motion of the robot 100. A clear path button 1206 may remove or clear the set robot path 652 from the remote navigation view 612b).
Both references each discloses a system and a method for controlling robots’ navigation. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the drag-and-drop operation disclosed in Yamamoto to include specific features disclosed in the drag-and-drop operation as taught by Wang to allow the user to designate destination areas for the dragged robots in an intuitive and easy way (Wang: see ¶ 0307).

As to claims 4 and 16, the rejection of claim 1/13 is incorporated. Yamamoto and Wang further teach: wherein the instructions further comprise instructions to: responsive to receiving the visual selection of the candidate robot, identifying a subset of the plurality of candidate destination areas based on a proximity of each of the subset of candidate destination areas; and visually distinguishing the subset from other candidate destination areas (Yamamoto: see Fig. 8 and ¶ 0052; The receiving unit 22 acquires the coordinates of the position on the touchscreen touched by the user (referred to as “designated position” hereinafter). The receiving unit 22 generates a circular image object centered on the designated position and having a predetermined radius. This radius may be set in accordance with the physical size of the touchscreen (e.g., a radius of 100 as a coordinate value) or may be set in accordance with the scale of the displayed map (e.g., a radius of 5 m as a dimension on the map). This image object indicates the destination region. The display unit 24 displays the image object generated by the receiving unit 22 (i.e., an object 94 in FIG. 8)).  

As to claims 5 and 17, the rejection of claim 4/16 is incorporated. Yamamoto and Wang further teach: wherein the subset is further identified based on at least one of: a traffic frequency along a path between the candidate robot and each candidate destination area, a number of obstacles between the candidate robot and each candidate destination area; an amount of free space within each candidate destination area; and a frequency with which each candidate destination area is used (Wang: see ¶ 0154; autonomous vehicles travel trafficked routes (e.g. local roads and interstate highways and freeways) using GPS and maps having tags including POI that trigger a robot behavior routine. Such routines guide the self-navigating robot in response to the POI (e.g. turning the vehicle onto an alternate street or highway to circumvent a traffic jam by electing an alternate route during peak traffic hours), thereby efficiently and effectively traveling autonomously from a start point and to a defined end point on a map. Telepresence robots similarly manage encounters and interactions with obstacles and other POI throughout their autonomous travels through areas of frequent or occasional high traffic volumes, such as, for example, the navigable spaces of office buildings and hospitals.  ¶ 0255; The sensor data comprises information associated at least in part with environmental conditions (e.g., lighting conditions, traffic volume, time of day associated with high traffic volume, etc.). With regard to monitoring traffic, the sensors may monitor the spatial and temporal frequency of occurrences of dynamic obstacles, such as, for example, humans, vehicles, and other robots. In some embodiments, the remote terminal may employ GPS tracking of a plurality of autonomous robots occupying a single travel route or mapped area, such as the area represented by the plan view map 810. By monitoring robot speed and other conditions evaluated by onboard robot sensors, the remote terminal may create time-dependent tags indicative of travel conditions along a route. In embodiments, the remote terminal acts as a nexus for the plurality of robots in communication therewith such that the time-dependent tags are available to the plurality of robots. Each of the plurality of robots thereby benefits from the robot-action modifiers included in the data of the universally shared, time-dependent tags).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the drag-and-drop operation disclosed in Yamamoto to include specific features disclosed in the drag-and-drop operation as taught by Wang to allow the user to designate destination areas for the dragged robots in an intuitive and easy way (Wang: see ¶ 0307).

As to claims 6 and 18, the rejection of claim 1/13 is incorporated. Yamamoto and Wang further teach: wherein the instructions further comprise instructions to: receive a selection on the user map of a point through which the candidate robot must pass, wherein generating the mission further comprises generating an instruction to the candidate robot to pass through the point when transporting the object from the source area to the destination area (Yamamoto: see Figs. 9-11 ¶ 0055-0057; different routes, each route passes through some points such as intersections).  

As to claims 7 and 19, the rejection of claim 1/13 is incorporated. Yamamoto and Wang further teach: wherein the map comprises semantic information that identifies classes of objects, and wherein the map comprises instance information that identifies boundaries of objects (Yamamoto: see Fig. 7; service areas vs. robot objects).  

As to claim 9, the rejection of claim 7 is incorporated. Yamamoto and Wang further teach: wherein the semantic information and/or instance information is populated into the map based on an image captured by the robot being used to cause a given object at a given location to be recognized (Wang: see ¶ 0195; The three-dimensional image sensors 450 may obtain images containing depth and brightness data from a scene about the robot 100 (e.g., a sensor view portion of a room or work area) that contains one or more objects. The controller 500 may be configured to determine occupancy data for the object based on the captured reflected light from the scene. Moreover, the controller 500, in some examples, issues a drive command to the drive system 200 based at least in part on the occupancy data to circumnavigate obstacles (i.e., the object in the scene). The three-dimensional image sensors 450 may repeatedly capture scene depth images for real-time decision-making by the controller 500 to navigate the robot 100 about the scene without colliding into any objects in the scene. For example, the speed or frequency in which the depth image data is obtained by the three-dimensional image sensors 450 may be controlled by a shutter speed of the three-dimensional image sensors 450. In addition, the controller 500 may receive an event trigger (e.g., from another sensor component of the sensor system 400, such as proximity sensor 410, 420, notifying the controller 500 of a nearby object or hazard. The controller 500, in response to the event trigger, can cause the three-dimensional image sensors 450 to increase a frequency at which depth images are captured and occupancy information is obtained).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the drag-and-drop operation disclosed in Yamamoto to include specific features disclosed in the drag-and-drop operation as taught by Wang to allow the user to designate destination areas for the dragged robots in an intuitive and easy way (Wang: see ¶ 0307).

As to claim 10, the rejection of claim 7 is incorporated. Yamamoto and Wang further teach: wherein the semantic information and/or instance information is populated into the map based on input into the user interface from the remote operator with respect to a position on the map (Wang: see ¶ 0195; The three-dimensional image sensors 450 may obtain images containing depth and brightness data from a scene about the robot 100 (e.g., a sensor view portion of a room or work area) that contains one or more objects. The controller 500 may be configured to determine occupancy data for the object based on the captured reflected light from the scene. Moreover, the controller 500, in some examples, issues a drive command to the drive system 200 based at least in part on the occupancy data to circumnavigate obstacles (i.e., the object in the scene). The three-dimensional image sensors 450 may repeatedly capture scene depth images for real-time decision-making by the controller 500 to navigate the robot 100 about the scene without colliding into any objects in the scene. For example, the speed or frequency in which the depth image data is obtained by the three-dimensional image sensors 450 may be controlled by a shutter speed of the three-dimensional image sensors 450. In addition, the controller 500 may receive an event trigger (e.g., from another sensor component of the sensor system 400, such as proximity sensor 410, 420, notifying the controller 500 of a nearby object or hazard. The controller 500, in response to the event trigger, can cause the three-dimensional image sensors 450 to increase a frequency at which depth images are captured and occupancy information is obtained).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the drag-and-drop operation disclosed in Yamamoto to include specific features disclosed in the drag-and-drop operation as taught by Wang to allow the user to designate destination areas for the dragged robots in an intuitive and easy way (Wang: see ¶ 0307).  

As to claim 11, the rejection of claim 7 is incorporated. Yamamoto and Wang further teach: wherein the mission is further generated based on the semantic information and/or the instance information (Wang: see ¶ 0195, 0316; a variety of hyper-tags (tags) 1310 providing context-sensitive actions are displayed and made available to a user. The context-sensitive actions include an approach command 1312 and a follow command 1314. These context-sensitive actions may be generated upon the identification of a person 1330 within the field of view 322, 442, 452 of the robot 100. The user may invoke the approach command 1312 in order to position the robot 100 in front of the person 1330. The approach command 1312 may cause the execution of an approach behavior 512a (FIG. 5) by the robot behavior system 510a, whereby the robot 100 identifies the person 1330 using its sensor system 400 (e.g., using facial recognition) and drives to face the identified person 1330. The user may invoke the follow command 1314 to drive the robot 100 behind the person 1330 and follow at a three-foot distance. The follow command 1314 may cause the execution of a person follow behavior 512b (FIG. 5) by the robot behavior system 510a, whereby the robot 100 identifies the person 1330 using its sensor system 400 (e.g., using facial recognition) and drives to follow the identified person 1330. In some examples, the robot 100 may detect individuals within its field of view 322, 442, 452 using a facial recognition routine. A label 1340 may be displayed that identifies the individual. For example, the information may include name, title, occupation, address, business address, email address, web-page address, user notes, etc).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the drag-and-drop operation disclosed in Yamamoto to include specific features disclosed in the drag-and-drop operation as taught by Wang to allow the user to designate destination areas for the dragged robots in an intuitive and easy way (Wang: see ¶ 0307).  

As to claim 12, the rejection of claim 1 is incorporated. Yamamoto and Wang further teach: wherein the map may be two- dimensional or three-dimensional (Yamamoto: see Fig. 7 and ¶ 0047; 2D map).  

Claims 2-3, 8, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2018/0009108 A1; hereinafter as Yamamoto) in view of Wang et al. (US 2013/0325244 A1; hereinafter as Wang) further in view of Cairl et al. (US 2021/0284446 A1; hereinafter as Cairl).

As to claims 2 and 14, the rejection of claim 1/13 is incorporated. Yamamoto and Wang further teach: 
wherein the instructions further comprise instructions to: generate for display, within the map, a visual representation of an object in the source area (Wang: see Fig. 12 and ¶ 0307; the remote navigation view 612b displayed by the user interface 605 of the telepresence software application 601 allows a user to specify a robot path 652 to a selected robot destination 618 in the navigable area 616. The user may specify the robot path 652 using a variety of input devices. For example, on a touch screen display, the user may drag his/her finger or a stylus from the robot icon 650, denoting the current robot position, to the robot destination 618. In additional examples, the user may drag the robot icon 650 (e.g., using a mouse or touch gesture) along the prescribed robot path 652 to the robot destination 618.  ¶ 0254; autonomous passenger or cargo automobiles and/or trucks.  Figs. 8B-8D and ¶ 0249; various objects are detected by the robot and associated with locations either source location or destination location); 
receive a drag gesture from the remote operator with reference to a feature of the object; rotate the visual representation of the object based on the drag gesture (Wang: see Fig. 12 and ¶ 0307; drag operation to specify destination and or starting locations).
determine a target orientation of the object based on the rotated visual representation of the object (Wang: see ¶ 0184; change orientation to smooth climbing ability.  ¶ 0284; position and rotation of objects.  ¶ 0337; allows the user to make selections for rotation, ¶ 0340; rotate virtual head or orientation).
Yamamoto and Wang do not appear to teach wherein generating the mission comprises generating an instruction to the robot to unload the object in the candidate destination area based on the target orientation.  However, Cairl is relied upon for teaching the limitations.  
Specifically, Cairl teaches a method and a system for displaying a user interface with map of a facility (see ¶ 0040) comprising generating the mission comprises generating an instruction to the robot to unload the object in the candidate destination area based on the target orientation (see ¶ 0045; using the GUI 135, the user requests that the robot 110 perform one or more of pick up a cart 188 and drop off the cart 188, the GUI 135 updates the server 120 over the server-GUI connection 192. When, using the user device 196, the user requests that the robot 110 perform one or more of pick up a cart 188 and drop off the cart 188, the user device 196 updates the server 120 over the server-GUI connection 192. The server 120 then sends to the robot 110 over the robot-server connection 186 an instruction to fulfill the request.  ¶ 0130; he user can have robots wait at specific locations for instructions or go to specific locations after dropping off the cart. This is useful for traffic flow control and for example, if the user knows where the robots will be needed, they can have the robots wait near the pickup locations. In addition, these more complex workflows allow the robot to navigate to intermediate locations between pickup and dropoff.  See Figs. 5A-5F where robots are shown to orient to pick up or drop off the carts; robots executes the instructions/mission received from the user interface).
All references each discloses a system and a method for controlling robots’ navigation. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the graphical user interface disclosed in Yamamoto to include graphical user interface having the feature of generating a mission to unload an object as taught by Cairl is that the system receives user specifications of one or more of where the robot performs a cart transfer operation and a direction in which the robot performs a cart transfer operation (Cairl: see ¶ 0130-0132).

As to claims 3 and 15, the rejection of claim 1/13 is incorporated. Yamamoto, Wang, and Cairl further teach: wherein the visual representation of the candidate robot corresponds to a plurality of robots (Yamamoto: see Fig. 7 and ¶ 0049; robots 93A-93C are located in different locations/areas), and wherein generating the mission comprises selecting one or more robots of the plurality of robots to execute the mission based on the drag-and-drop gesture (Cairl: see ¶ 0045; using the GUI 135, the user requests that the robot 110 perform one or more of pick up a cart 188 and drop off the cart 188, the GUI 135 updates the server 120 over the server-GUI connection 192. When, using the user device 196, the user requests that the robot 110 perform one or more of pick up a cart 188 and drop off the cart 188, the user device 196 updates the server 120 over the server-GUI connection 192. The server 120 then sends to the robot 110 over the robot-server connection 186 an instruction to fulfill the request.  ¶ 0130; he user can have robots wait at specific locations for instructions or go to specific locations after dropping off the cart. This is useful for traffic flow control and for example, if the user knows where the robots will be needed, they can have the robots wait near the pickup locations. In addition, these more complex workflows allow the robot to navigate to intermediate locations between pickup and dropoff.  See Figs. 5A-5F where robots are shown to orient to pick up or drop off the carts; robots executes the instructions/mission received from the user interface).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the graphical user interface disclosed in Yamamoto to include graphical user interface having the feature of generating a mission to unload an object as taught by Cairl is that the system receives user specifications of one or more of where the robot performs a cart transfer operation and a direction in which the robot performs a cart transfer operation (Cairl: see ¶ 0130-0132).

As to claim 8, the rejection of claim 7 is incorporated. Yamamoto, Wang, and Cairl further teach: wherein the robot, when executing the mission: approaches the object, wherein the object abuts another object sharing a same class as the object; distinguishes the object from the another object based on the instance information; and selects a point from which to manipulate the object based on a boundary of the object indicated in the instance information (see Figs. 6A-6G and ¶ 0049; In FIG. 2C, as shown by the GUI 135, the cart transfer icon 230 is again clearly visible and, after the user selects the location, the cart transfer icon 230 again comprises a circle 250. The circle 540 highlights the cart transfer location. The circle 250 appears with crosshatching to indicate that the cart transfer location is too close to a surrounding obstacle and is in danger of collision with the obstacle).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the graphical user interface disclosed in Yamamoto to include graphical user interface having the feature of generating a mission to unload an object as taught by Cairl is that the system receives user specifications of one or more of where the robot performs a cart transfer operation and a direction in which the robot performs a cart transfer operation (Cairl: see ¶ 0130-0132).

Conclusion

The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.  For example: 
Okamoto et al. (US 2006/0112034 A1) – a system and a method of operating household robots comprising a sensing unit for sensing the conditions of articles and mobile existences in a predetermined life space, the mobile existences including a person(s); a server for managing, on an article database, attribute information of the articles in the life space according to the information from the sensing unit, the attribute information including at least current locations of the articles; and a console unit communicable with the server for a user to instruct of a task, wherein the server receives the user's instruction input through the console unit and refers to the article database to convert this instruction to a control command which commands a robot to execute a task on an article, the control command being transmitted to the robot.

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179